DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group III (claims 15-31, 33-35 and 58-61) in the reply filed on 1/3/2020 is acknowledged.
Claims 1-9, 11 and 44-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/3/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(i) horizontally moveable support member (claim 15, line 2)
(ii) vertically moveable support member (claim 15, line 3)
(iii) first actuator (claim 15, line 5)
(iv) second actuator (claim 15, line 6)
(v) means for moving (claim 15, line 7)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim limitation
(i) horizontally moveable support member (claim 15, line 2)
(ii) vertically moveable support member (claim 15, line 3)
(iii) first actuator (claim 15, line 5)
(iv) second actuator (claim 15, line 6)
(v) means for moving (claim 15, line 7) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(i) horizontally moveable support member (claim 15, line 2); figure 6a, support member 614, 0097
(ii) vertically moveable support member (claim 15, line 3); figure 6a, support member 616, 0097
(iii) first actuator (claim 15, line 5); figure 6a, cylinder 606, 0097
(iv) second actuator (claim 15, line 6); figure 6a, cylinder 608, 0097
(v) means for moving (claim 15, line 7); needles 602, 0097 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15, lines 10-11 recites “the normal vector”, there is insufficient antecedent basis for this limitation in the claim.
Claims 16-18, 20, 22-24, 28, 29, 33-35 and 58-61 are objected to as being dependent on claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15, 18, 20, 22-24, 28, 29, 34 and 59-61 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Onosaka (US 5,842,306).
With respect to the limitations of claim 15, Onasaka teaches a grading device (Col 9, Lines 14-22) mounted above a conveyor having a surface (Figs 1-3, 8, seed transfer mechanism 30, chain 35, cups 36, Col 5, Line 52 thru Col 6, Line 10), the grading device comprising: a first support member that is horizontally movable (Figs 3-9, specifically figure 4, seedling picking-out support 51, Col 6) with respect to the conveyor (30, 35, 36); a second support (Fig 7, raising and lowering portion 63, Col 6) slidably coupled to the first support member (51) that is vertically movable (Fig 7, cylinder 62 mounted on the seedling picking-out support 51, Col 6, Lines 41-45) with respect to the conveyor; a first actuator (Fig 4, cylinder 58, Col 6) attached to the horizontally movable support member (51); a second actuator (Fig 7, cylinder 62, Col 6) attached to the vertically movable support member (63); and at least one needle Figs 7-9, 17, picking-out claws 66, claw member 66a, Col 6) attached to a lowermost portion of the vertically movable support member (63), at least one needle is fixedly oriented normal to the surface of the conveyor (Figs 17, 20, shows the needle shaped claw member are normal to the transfer mechanism 30, needles are in a fixed orientation until the claws are closed for pickup, Col 8, Lines 50-67) or at an acute angle relative to the normal vector to the surface of the conveyor (Fig 8, shows the needle shaped claw member at an acute angle normal to the transfer mechanism 30).
With respect to the limitations of claims 18, 20, 22, 23, 24, 28, 29, 34, 59, 60 and 61, Onasaka teaches further comprising a support member (Fig 7, supporting member 65 which is mounted on the raising and lowering portion 63, Col 6, Lines 45-47) movable in a direction perpendicular to the horizontally movable support member; the action of the second actuator (cylinder 62) extends the needle (66, 66a) towards the surface of the conveyor (30, 35, 36) along the axis normal to the surface of the conveyor; further comprising a release mechanism disposed proximate the needle (Fig 8, claw opening and closing member 71, Col 6), the release mechanism moves toward the distal end of the needle to release an article pierced by the needle (Col 7, Lines 9-18, the claw opening and closing member 71 is lowered to be pushed into between the rollers…and thus the, picking-out claw 66 is opened); the grading device comprises a plurality of needles (Figures 7-9, 13, 17), multiple claw members 66a) attached to the lowermost portion of the vertically movable support member (63), each of the plurality of needles is fixed oriented normal to the surface of the conveyor (Figs 17, 20, shows needle shaped claw member normal to the transfer mechanism 30, needles are in a fixed orientation until claws are closed for pickup, Col 8, Lines 50-67) or at an acute angle relative to the normal vector to the surface of the conveyor (Fig 8, shows needle shaped claw member at an acute angle normal to the transfer mechanism 30); the plurality of needles are oriented next to each other in a fashion selected from the group consisting of linear (Figs 7, 9A, claw members 66a), in the shape of a square, circular, triangular, or in the shape of a cross; each of the needles (Figs 7, 17, pick-out claws 66, claw members 66a) is capable of operation independent of the other means for moving at least one portion of a food article (Figs 17A-17C, Col 9, Lines 10-20); each of the needles is extended or not extended towards an article on the surface of the conveyor having a size and orientation on the surface of the conveyor (Col 9, Lines 10-20, Col 12, Lines 14-25) depending on the size and orientation of an article on the surface of the conveyor (Figs 17A-17C, Col 9, Lines 10-20); further comprising: a first mounting member (Figs 1-4, column 16a, Col 5) mounted to one side of the conveyor (30); a second mounting member (Figs 3, 4, plate 59, Col 6) mounted to another side of the conveyor (30); a first guide member horizontally (Fig 3, beam 16c, Col 5) mounted to both the first mounting member (16a) and the second mounting member (59); and a second guide member (Figs 3, 4, guide rails 57, Col 6) mounted to the horizontally movable support member (seedling picking-out support 51), the horizontally movable support member (51) is slidably coupled (57) to the first guide member (16c), and the vertically movable support member (raising and lowering portion 63) is slidably coupled (62) to the second guide member; the action of the second actuator (62) extends the plurality of needles to piece the top surface of an article on the surface of the conveyor without pressing a part of the article between two needles (Figs 17A-C); more than one of the needle sets (claw members 66a) may be activated to extend their needles simultaneously to piece the top surface of an article on the surface of the conveyor, thereby substantially maintaining the alignment of the article during a movement of the grading device (Figs 7, 11, 17A-C) directed by the first actuator (58) along the axis of the horizontal support member; a first needle set is activated to extend its needles to pierce the top surface of a first article on the surface of the conveyor, and a second needle set is activated to extend its needles to piece the top surface of a second article disposed on the surface of the conveyor while the first needle set is activated (Figs 7, 11, 17A-C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 17 and 35 are rejected under 35 U.S.C. 103 as being obvious over Onosaka (US 5,842,306) as applied to claim 15, further in view of Ting (US 5,054,831).
With respect to the limitations of claim 16, Onasaka discloses a first and second actuator and at least one needle are fixedly oriented normal to the surface of the conveyor (Figs 17, 20, shows needle shaped claw member normal to the transfer mechanism 30, needles are in a fixed orientation until claws are closed for pickup, Col 8, Lines 50-67).  Onasaka discloses the claimed invention except for explicitly showing the actuators are selected from the group consisting of an air cylinder, a motor, a linear motor, a traditional motor, and a solenoid.  However, Ting discloses the actuator being selected from the group consisting of an air cylinder (Fig 3B, pneumatic actuator 44, Col 9), a motor, a linear motor, a traditional motor, and a solenoid is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the grading device of Onasaka having first and second actuators silent to the type of actuator with the actuator being selected from the group consisting of an air cylinder, a motor, a linear motor, a traditional motor, and a solenoid of Ting for the purpose of using known actuators that cause linear movement as a result of selective application of a compressed fluid (Col 9, Lines 5-10).
With respect to the limitations of claim 17, Onasaka discloses the first actuator is a cylinder (cylinder 58) attached at one end to the horizontally movable support member (Fig 4, support 51), and the second actuator is a cylinder (cylinder 62) attached at one end to the vertically movable support member (63).  Ting discloses the actuators being air cylinders Fig 3B, pneumatic actuator 44, Col 9).
With respect to the limitations of claim 35, Onasaka discloses the first actuator (58) is an air cylinder (as disclosed by Ting) attached at one end to the horizontally movable support member (16c) and attached at another end to the second mounting member (59), and the second actuator (62) is an air cylinder (as disclosed by Ting) attached at one end to the second guide member (attached guide rails 57 through support 51) and attached at another end to the vertically movable support member (63).  

Claim 33 is rejected under 35 U.S.C. 103 as being obvious over Onosaka (US 5,842,306) as applied to claim 15, further in view of Hjalmarsson (US 2012/0307013).
With respect to the limitations of claim 33, Onasaka discloses a sensor (Fig 15A, B, sensor 115, Col 8, Lines 39-42).  Onosaka discloses the claimed invention except for the sensor is a laser sensor.  However, Hjalmarsson discloses the sensor is a laser sensor (0037, laser based vision system) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the sensor of Onasaka silent to the type of sensor with the sensor being a laser sensor of Hjalmarsson for the purpose of using a known sensor that is suitable for physical characteristics of the food item (0037).

Claim 58 is rejected under 35 U.S.C. 103 as being obvious over Onosaka (US 5,842,306) as applied to claims 15 and 23, further in view of Hawes (US 2006/0182603).
With respect to the limitations of claim 58, Onosaka teaches comprising a plurality of needle sets (Figs 7, 11, 17A-C, claw members 66a), each needle set is controlled (Fig 2, control panel 17, Col 5) to extend its needles independent of the needle sets (Col 9, Lines 10-20) or to extend its needles simultaneously with at least one other needle set.  Onosaka discloses the claimed invention except for explicitly showing each needle set is controlled by a computer.  However, Hawes discloses each needle set (Figs 14A, 14B, spike assembly 216, 0152) is controlled by a computer (abstract, 0016, 0085, computer) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the grading device of Onasaka having a needle set and control system with each needle set is controlled by a computer of Hawes for the purpose of providing a known control means for determining and generating control signals for moving of the tooling accordingly (Abstract).

Response to Amendments
Claims 15, 16, 18, 20, 23, 29, 58 and 59 have been amended. 
Claims 10, 12-14, 19, 21, 25-27, 30-32, 36-43 and 57 are cancelled.
Claims 1-9, 11, 15-18, 20, 22-24, 28, 29, 33-35, 44-56 and 58-61 are pending.
Claims 1-9, 11 and 44-56 are withdrawn.

Response to Arguments

Applicant's arguments filed 9/10/2020 have been fully considered but they are not persuasive. 
The applicant has argued on pages 13-14 about claim 15 that Onosaka fails to disclose the limitations of claim 15 directed to “the at least one needle is fixed oriented normal to the surface of the conveyor or at an acute angle relative to the normal vector to the surface of the conveyor” because claw members of Onosaka open and close, the examiner respectfully disagrees.  From figures 7 and 20 of Onosaka, the needle shaped claw member is oriented normal to the transfer mechanism 30, needles are in a fixed orientation until the claws are closed for pickup, Col 8, Lines 50-67.  Additionally, figure 8 shows the needle shaped claw member at a fixed, acute angle normal to the transfer mechanism 30.  Therefore, Onosaka fully discloses the recited claim limitations.
The applicant has further argued on page 15 that the additional cited prior art of Buljo, Ting, Miles or Hjalmarsson fails to cure the deficiencies of Onosaka, the examiner respectfully disagrees because Onosaka discloses all of the limitations of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/4/2021